DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The IDS filed 12 February 2021 has been considered and the application has been determined to still be in condition for allowance.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Richard Wydeven on 16 October 2020.
The application has been amended as follows: 

Claim 1 (currently amended): An apparatus comprising: 
two or more fluid prime channels connected to a fluid inlet of a fluidic device; 
a flow control valve operatively associated with each fluid prime channel to control flow between the associated fluid prime channel and the fluid inlet; 
one or more outlet channels connected to a fluid outlet of the fluidic device; and 
a flow control valve operatively associated with each outlet channel to control flow between the fluid outlet and the associated outlet channel[[.]]; 
a plate that is rotatable about an axis of rotation that is orthogonal to a surface of the plate, wherein the fluidic device is coupled to the plate; 
a plurality of fluid compartments disposed on the plate, each compartment having a fluid exit port formed through the plate; and 
a lid placed over the plurality of fluid compartments, wherein the lid includes valve actuators for opening and closing valves for controlling fluid flow from the fluid exit ports.

Claim 6 (currently amended):  A method comprising: 
caching a different fluid in each of two or more fluid prime channels connected to a fluid inlet of a fluidic device[[,]] coupled to a plate that is rotatable about an axis of rotation that is orthogonal to a surface of the plate, wherein a plurality of fluid compartments are disposed on the plate and a lid is placed over the plurality of fluid compartments, wherein the lid includes valve actuators for opening and closing valves for controlling fluid flow from fluid exit ports from the fluid compartments, and wherein a flow control valve operatively associated with each fluid prime channel controls flow between the associated fluid prime channel and the fluid inlet; 
moving at least a portion of a first fluid in a first of the two or more fluid prime channels into the fluid inlet; 
moving the first fluid through a fluid outlet of the fluidic device into an outlet channel connected to the fluid outlet, wherein a flow control valve operatively associated with the outlet channel controls flow between the fluid outlet and the outlet channel; 
moving at least a portion of a second fluid in a second of the two or more fluid prime channels through a shared fluid prime channel connecting the first and second fluid prime channels to the fluid inlet to flush the shared fluid prime channel; and 
moving at least a portion of the second fluid in the second fluid prime channel into the fluid inlet.

Claim 11 (currently amended):  An apparatus comprising[[;]]: 
a plate that is rotatable about an axis of rotation that is orthogonal to a surface of the plate; and 
a plurality of fluid compartments disposed on the plate, each compartment having a fluid exit port formed through the plate, wherein the fluid exit ports of the plurality of fluid compartments are disposed at a common radial distance from the axis of rotation, ; and
a lid placed over the plurality of fluid compartments, wherein the lid includes valve actuators for opening and closing valves for controlling fluid flow from the fluid exit ports.

Claim 14 (Cancelled) 

Allowable Subject Matter
Claims 1- are allowed. Claim 14 has been cancelled (see examiner’s amendment above).
The following is an examiner’s statement of reasons for allowance: Bort et al. (2014/0161686) discloses an apparatus comprising reservoir module 3928 comprising multiple compartments 3930 and each compartment 3930 serves as a reservoir holding a volume of liquid or reagent and a seal (not shown) is provided on the outlet side of each reservoir 3930 (paragraph [0131], see figure 43); a flow valve 3940 (duckbill valve) (paragraph [0134], see figures 40-41) operatively associated with each compartment 3930 to prevent backflow between the associated fluid prime channel and the fluid inlet 3925 (paragraph [0138], see figure 40); and a piercer 3926 operatively associated with each seal of each reservoir 3930 to control flow out of each reservoir 3930 (paragraph [0131], see figure 40). Bort illustrates the compartment module 3928 in figure 40 features a bottom lid or wall that comprises the seals of each compartment (no element number) (paragraphs [0133]-[0134]).
However, the prior art neither teaches nor fairly suggests valve actuators for opening and closing valves for controlling fluid flow from the fluid exit ports but rather seals (as described above). Bort teaches an apparatus comprising a reservoir module . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578.  The examiner can normally be reached on Monday to Friday, 7:00am to 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797